Citation Nr: 0027312	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether the veteran's claim for service connection for a 
left knee disability is well grounded.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Rose G.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The claimant was reportedly a member of the Army National 
Guard from 1960 to 1966 and from 1982 until some undisclosed 
period, as per contentions of his represntative in August 
1997.  He had inactive duty for training on May 22, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO denying service connection for a heart disorder and 
denying service connection for left knee disability.  In 
August 1997 the claimant appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

A December 1998 decision by the Board denied service 
connection for a heart disorder and remanded the issue of 
service connection for left knee disability to the RO for 
further development.  

It is noted that a Veterans Law Judge who is no longer with 
the Board rendered the December 1998 Board decision.  The 
December 1998 remand did not make any specific determination 
in regard to whether the appellant's claim for service 
connection for a left knee disability was well grounded.  
This issue is accordingly listed on the title page of this 
decision and is the subject of the Board decision below.  The 
issue of service connection for a left knee disability is 
discussed in the remand section of this decision.  


FINDING OF FACT

The appellant's claim for service connection for a left knee 
disorder is plausible.  


CONCLUSION OF LAW

The appellant's claim for service connection for a left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant has asserted that he sustained an injury to the 
left knee during an annual physical fitness test (APFT) 
conducted while he was on inactive duty for training on May 
22, 1994 and that, as a consequence of this injury his 
preexisting left knee disability increased in severity.  

Service connection may be granted for disability due to 
injury incurred in or aggravated during inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2000).  

The threshold question in regard to the issue of entitlement 
to service connection for left knee disability is whether the 
claimant has met his burden of submitting evidence of a well-
grounded (i.e. plausible) claim.  If not, his claim must fail 
and there is no duty to assist him in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board finds that the claimant has 
submitted a well-grounded claim of service connection for a 
left knee disability.  

According to a decision of the U.S. Court of Appeals for 
Veteran's Claims (Court), a well-grounded claim requires 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence) and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In this case the evidence of record reveals that the claimant 
currently has severe arthritis in the left knee due to a 
fracture of the left tibia in 1969, left knee surgery in 
1969, a left knee replacement in 1996 and a revision of that 
procedure 1997.  Thus, the first requirement of a well 
grounded claim for service connection for a left knee 
disability under the Court's criteria in Caluza has been met.  

At his personal hearing in August 1997, the claimant said his 
left knee disability increased in severity as a result of his 
APFT conducted on May 22, 1994, and he is competent to so 
testify.  Thus, the second requirement for a well grounded 
claim under the Court's criteria in Caluza has also been met.  

The record also contains a Report of Investigation Line of 
Duty and Misconduct Status (DD Form 261) dated April 29, 
1996, which reported, essentially that the claimant was on 
inactive duty for training on May 22, 1994, and aggravated a 
preexisting knee disability by taking the APFT.  In addition, 
a July 1996 memorandum from a health systems specialist 
indicates approval of a line of duty determination that found 
that the claimant had a left knee disability that preexisted 
"service" and had been aggravated therein.  Payment of 
initial civilian medical expenses was authorized.  The record 
also contains Medical Evaluation Board Proceedings (DA Form 
3947), dated in September 1996, which reveals a diagnosis of 
progressive and severe left knee arthritis that had existed 
prior to "service" and had been permanently aggravated by 
"service".  Essentially, the same conclusion was reached by 
a Physical Evaluation Board in December 1996.  Although the 
record also contains medical evidence indicating that the 
claimant's preexisting left knee disorder did not increase in 
severity as a result of his May 22, 1994 inactive duty for 
training, the above described documentation constitutes 
competent evidence which is sufficient to provide a nexus 
between the claimant's current left knee disability and his 
inactive duty for training on May 22, 1994.  Thus, the third 
and final requirement for a well grounded claim for service 
connection for a left knee disability has also been met.  
Accordingly, the appellant's claim for service connection for 
a left knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  



ORDER

The appellant'sveteran's claim for service connection for a 
left knee disability is well grounded and to this extent his 
claim is granted.  


REMAND

Since the above decision found the appellant's claim for 
service connection for a left knee disability to be well 
grounded, the VA has a duty to assist the claimant in the 
development of this claim under the provisions of 38 U.S.C.A. 
§ 5107(a).  Moreover, the Court has held that once a claim 
for service connection has been found to be well grounded the 
duty to assist applies in regard to all possible aspects of 
the claim.  See Nolen v. Gober, No.99-7173 (Fed. Cir. August 
1, 2000) and Campbell v. Gober, No. 98-215 (U.S. Vet. App. 
September 21, 2000).  

In view of the foregoing, the undersigned Veterans Law Judge 
believes it appropriate to construe the veteran's claim for 
service connection for left knee disability somewhat more 
broadly than was done in the Board remand of December 1998.  
In this regard, it is noted that the claimant testified at 
his August 1997 hearing that he originally injured his left 
knee in a football injury which occurred in August 1969.  He 
also said that he was a member of the Army National Guard 
from 1960 to 1966, and then reenlisted in the Army National 
Guard in 1982.  At the August 1997 hearing he also said that 
he was still a member of the National Guard.  Aside from his 
inactive duty for training on May 22, 1994, no period of 
active duty for training in the Army National Guard has been 
verified.  Moreover, no military medical records created 
during the claimant's Army National Guard membership are in 
the claims folder, except for Line of Duty Determinations, 
Physical Evaluation Board Proceedings, and Medical Evaluation 
Board Proceedings for the period between July 1994 and 
December 1996.  Verification of all the claimant's periods of 
active duty for training in the Army National Guard and all 
service department medical records relating to any such 
periods of active duty for training in the Army National 
Guard should be obtained prior to appellate consideration of 
the issue of service connection for a left knee disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should contact the Army 
National Guard of the State of 
Pennsylvania and request verification 
of all the claimant's periods of 
active duty for training in the Army 
National Guard from 1960 to 1966 and 
from 1982 to the present.  The RO 
should also obtain any military 
medical records documenting treatment 
while the claimant was on active duty 
for training.  All records obtained 
should be associated with the claims 
folder.  

2. Then, the claimant should be afforded 
a VA orthopedic examination to 
determine the etiology of his left 
knee disability.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
records can be reviewed in detail and 
the examiner should indicate that he 
reviewed the claims folder in his 
examination report.  After the 
physical examination and following a 
complete review of the clinical 
record, the examiner should express a 
medical opinion in answer to the 
following questions: (a) did the 
claimant sustain a left knee 
disability or did any preexisting left 
knee disability increase in severity 
during any period of active duty for 
training prior to May 22, 1994; (b) 
did the claimant's left knee 
disability increase in severity as a 
result of an injury associated with 
APFT conducted during the inactive 
duty for training on May 22, 1994; (c) 
did the preexisting left knee 
disability increase in severity during 
any period of active duty for training 
subsequent to May 22, 1994.  

3. Then, the RO should again adjudicate 
the issue of service connection for a 
left knee disability.  If the benefit 
sought remains denied, the claimant 
and his representative should be 
provided a supplemental statement of 
the case containing the appropriate 
law and regulations and afforded a 
reasonable opportunity to respond 
thereto.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


